EXHIBIT KIT digital, Inc. (KITD) Equity Financing Conference Call Transcript Jan. 25. 2010 / 11:30 AM ET CORPORATE PARTICIPANTS Kaleil Isaza Tuzman KIT Digital Inc. - Chairman, CEO Robin Smyth KIT Digital Inc. - CFO Gavin Campion KIT Digital Inc. - President CONFERENCE CALL Q&A PARTICIPANTS Richard Ingrassia Roth Capital Partners - Analyst Richard Fetyko Merriman and Company - Analyst Robert Coolbrith ThinkEquity - Analyst Steve Emerson Emerson Investment – Analyst PRESENTATION Operator Good morning, and thank you for participating in today's conference call to discuss KIT Digital's recent corporate events, including its recently completed $31 million equity offering in the U.S. With us today are Mr. Kaleil Isaza Tuzman, Chairman and Chief Executive Officer of KIT Digital; Mr. Gavin Campion, the Company's President; and Mr. Robin Smyth, the Company's Chief Financial Officer. Following their remarks, we will open up the call for questions. Before I continue, I would like to take a moment to read the Company's Safe Harbor statement. KIT Digital's management on this call may discuss forward-looking statements related to the businesses of the Company, which can be identified by the use of forward-looking terminology such as belief, expects, plans or similar expressions. Such forward-looking statements involve known and unknown risks and uncertainties, including uncertainties related to product development and commercialization; the ability to obtain or maintain patent and other proprietary intellectual property protections; market acceptance; future capital requirement; regulatory actions or delays; competition in general; and other factors that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Certain of these risks and uncertainties are or will be described in greater detail in our public filings with the US Securities and Exchange Commission. KIT Digital is not under obligation to and expressly disclaims any such obligation to update or alter its forward-looking statements, whether as a result of new information, future events or otherwise. This conference call also does not constitute an offer to sell or solicitation of any offer to buy any security. Any such offer may be made only pursuant to the Company's final prospectus for the offering or offerings, and only in states in which the offering is registered or exempt from registration, and by broker-dealers authorized to do so. The securities to be offered by the prospectus are speculative and involve a high degree of risk. Now I would like to remind everyone that this call will be available for replay through February 25, 2010, starting this afternoon at 2:30 p.m. Eastern time. A webcast replay will be available via the Investor Relations section of the Company's website at www.kitd.com. Now I would like to turn the call over to Chairman and CEO of KIT Digital, Mr. Kaleil Isaza Tuzman. Please go ahead. Kaleil Isaza Tuzman - KIT Digital Inc. - Chairman, CEO Thank you, operator, and thank you everyone for joining this morning. We will keep this call pretty crisp. We've got a tight agenda. We want to go through a quick recap of our successful US equity offering of common stock that we announced in a press release on Thursday, January 21, with gross proceeds of $31.3 million, plus an overallotment option. We are going to talk a bit about the use of proceeds as we see it today. And then Gavin, my partner, will be going through a general operational update and kind of state of the union in the business. So I'm going to pass this now to Robin Smyth, our CFO, to walk through the General Offering terms. Robin Smyth - KIT Digital Inc. - CFO Thank you, Kaleil. I am pleased to report we priced the offering at $10.50, a modest discount of 2.8% to the closing price on Wednesday, January 20. We sold the full 2.98 million shares possible for $31,300,000 million in gross proceeds. Pro forma of the offering, we have 13.8 million shares outstanding. We granted a 30-day overallotment option to the US underwriters to purchase up to an additional 447,000 shares, or 4.7 million gross, for a total of approximately 36 million in gross proceeds to the Company. The offering is expected to cause tomorrow, subject to the customary closing conditions. The US underwriters did a great job. Roth Capital Partners acted as the lead underwriter for the offering, with ThinkEquity, Merriman Curhan Ford and Maxim Group acting as co-managers. KBC Financial Products and Patria Finance also acted as financial advisors to the Company on this transaction. I'll hand back to Kaleil. Kaleil Isaza Tuzman - KIT Digital Inc. - Chairman, CEO Thanks, Robin. As many of you know, our original plan was to simultaneously consummate a registered US offering under the S-3 Shelf alternative, as well as an unregistered Regulation S European stock offering, for a total of approximately 4.5 million shares to support our recently-stated tactical business objectives in the short and medium term. These objectives included a) financing future acquisitions, for which we had $20 million earmarked; b) fortifying our balance sheet to allow us to better compete in request for proposals, which require at times certain cash levels, bond assurances, bid bonds, etc.—and for this, we had $10 million to $15 million earmarked; and c), eliminating our outstanding in-the-money warrants, which, as many of you know, generate the somewhat confusing non-cash charge under rule ASC 815-40, which requires us to value the quarter-on-quarter sequential cost based on the “BSM”, or Black–Scholes Merton model, value of our warrants on an as-ratcheted basis. If that sounds confusing to you, it's certainly confusing to us as well, and we prefer to get rid of those warrants and just have a clean, common stock capital structure. So that was our third objective—clearly, a less important, more cosmetic objective at the end of the day, but an objective, nonetheless. Given the successful US offering in terms of both the quite substantial oversubscription of the offering, as well as what we saw as very favorable pricing to the Company, we were able to achieve objective A and B; that is, financing for future acquisitions to the rough level of $20 million and fortifying our balance sheet to allow us to better compete on customer business and eliminate vendor viability concerns that large customers may have. And again, we had earmarked about $10 million to $15 million for that. So, with the $30 million or so raised in gross proceeds (approximately $28.5 million in net proceeds), plus the overallotment option, we have obviously achieved those two objectives. I do want to pause and just clarify that the balance sheet fortification capital is not for the pay down of debt; it is to allow us to show better—you might want to call it “show-and-tell” money—in the marketplace. We do believe that our flexible capital structure, our strong balance sheet, our cash generation and so forth are strengths vis-a-vis competition in the market, and we want to continue and enhance the lead that we think we have vis-a-vis a number of private and more opaque players. Rather than proceed with the Reg S offering in Europe, where we thought pricing may be slightly deteriorated and where we would have had somewhat confusing different classes of shares trading—given the success in the US offering—we decided to step back, take a breather and determine how perhaps we could achieve the third goal of eliminating our outstanding in-the-money warrants in a less dilutive way. In fact, within about 24 hours of pricing of announcing our US deal, we had several very real dialogues with debt providers and other equity providers, who essentially told us, between the lines and on the lines, “we can do better than what you would get through the Reg S offering”. Since this capital was very tactical, related really to capital structure (and therefore dilution is absolutely paramount in our mind), we've decided that we would step back, perhaps file an additional S-3 Shelf—because we had issued shares up against the total authorization ceiling in our S-3—and give ourselves the flexibility to do (a) better-priced fully registered shares, as well as (b) look at open-market transaction facilitation between third-party investors or (c) utilizing the issuance of debt to get rid of those warrants. It's interesting, during the offering process, we discovered that there really is an interesting opportunity for this Company to create a gateway for European investors that are interested in IP video (who are closer to what is going on in mobile video and closed network IPTV cable). Right now, for many of those investors that have European-listed securities only charters, they don't really have a doorway to invest in companies in the space. And we expect that to be another competitive advantage for us because today we started trading on the Prague Stock Exchange, and I believe our volume today was about US$320,000 to US$330,000, which is obviously not a large number in absolute terms, but certainly, relative to what our expectations were for first day of trading (we essentially assumed it was mostly retail activity in Prague), I think that is quite healthy. In fact, I remember not so long ago—a year ago—where that would have been, in fact, a very high-volume day for us. So I think that bodes well for the future. And frankly, as a Prague-based Company—I am sitting here with Gavin on my left and Robin on my right here in Prague—we see the innovation that is going on here in Prague as a knowledge center globally for audiovisual technology and engineering. Companies like Avid and Harmonic and Google and others have R&D activities here. And we think this may be the first of several globally-focused software and technology services companies to list on the local market. So we are excited to report that today does mark the first day of trading for KIT digital on the Prague Stock Exchange, or PSE, as a dual listing. We had the honor of ringing both the opening and closing bell today, which was fun, with our team. The PSE listing is in addition, of course, to our current listing on the NASDAQ Global Market in the US; it trades under the same symbol, KITD. And the PSE-listed shares are fully fungible with NASDAQ-listed shares, with regular-way trading and clearing. So it's not a depository receipt program, which means that there is complete flow and it makes it quite easy for broker-dealers on other European exchanges to participate as well. Patria Finance is our primary market maker today on the PSE. We are going to say maybe just a couple of final words on that. The PSE is a natural fit for us in a number of ways, given our Prague headquarters, the significant business we developed in the Eurozone—60%+ of our revenues. And while we are globally oriented with enterprise clients in nearly 40 different countries, I think this listing underscores our commitment to the EMEA (or Europe, Middle East and Africa) zone—the kind of center swath of the world. And it provides, as I said, a gateway for European and regional CEE (or Central and Eastern European) investment funds that have expressed interest in our business, but are limited to investing only in European-listed securities by charter. There is a tremendous amount of innovation going on in IP video in this part of the world, and we are very proud to be based here. You know, we've had a few questions through investors of :why didn't you do a London Stock Exchange listing?”. Which, by the way, not only we could have done, but we basically could do at any point, because once you're under the new EU regulations—once you've got a “Prospectus Directive” that has been accepted by a regulated European exchange, which Prague is—you can “passport” to another European regulated exchange within a matter of a couple of weeks. Our view was: we're already NASDAQ-listed. That's the global center for technology growth companies. And I think Prague provides a home listing for us and a window, frankly, for European and regional investors that wouldn't see as many of these types of assets in the normal course. The Prague dual listing importantly also enhances the likelihood that we'll be able to benefit from certain tax and incentive programs that are available through the European Union, through the Czech Republic, through other regional bodies and so forth. So let’s discuss activities for a moment, the M&A activities that come out of that portion of the use of proceeds. For those of you that have been shareholders for a while, I'll remind you that we had the same dynamic back in August, where we were basically ready to execute on an acquisition pro forma of our NASDAQ “re-IPO” in August, and we needed a cooling-off period of 30 to 45 days prior to closing the acquisition to make sure that we were following the proper pace. Of course, when these things happen quite quickly, it raises questions with respect to filing of the numbers of the acquired target and inclusion in S-3s and so forth. And we just feel that it is better to take the proper pace, and you will probably see us coming back in the near future and being able to talk specifically about the acquisition being executed upon. I think now I'll turn to my partner, Gavin Campion, to talk about the state of the union and the business in general. Gavin Campion - KIT digital Inc. - President Thank you, Kaleil, and good day to everybody on what is another important day in our Company's history. I think our business continues to go from strength to strength. We continue to invest in key initiatives that both continue to support our short-term growth both in terms of revenue and operating margin, and secondly, provide the foundation for the achievement of our future objectives. On January 8, we issued preliminary results for 2009 of revenues of US$47 million, with a greater than 10% operating EBITDA margin. For the quarter just completed—that is, Q4 2009—we disclosed preliminary results of US$16 million in revenues, with a greater than 15% operating EBITDA margin. For the fiscal 2010 year, we expect revenues of US$75 million, with a 17.5% operating EBITDA margin, which is expected to increase over time as our fixed expenses are leveraged across a larger base of clients and certain client operations and support functions are centralized, and cost synergies from previous acquisitions are fully realized. I think 2009 was really a milestone year for KIT digital. From an operational perspective, we achieved what we set out to accomplish. We achieved strong top-line growth. We achieved margin expansion, a cash-flow positive inflection point, and expansion of our VX platform software capabilities—most notably across mobile handsets and IPTV-enabled television sets. And I think, importantly, the integration of The FeedRoom business in North America and the Nunet business in Cologne, Germany. We’re performing strongly against our objectives. We talk about our market share being in the region of 12% to 15% currently. That's a market that sits at about $400 million to $450 million currently, and it's also a market that is growing at perhaps greater than 50% a year. We're pretty ambitious at KIT digital and our target is to double our market share in this growing market in the short term. From an operational perspective, through an initiative called “Project Central”, the Company is completing the integration of our processes and corporate systems.
